DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is written in response to the arguments filed on December 30, 2020.  Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic et al. (US 2016/0092557 A1, hereinafter referred to as Stojanovic), in view of EATON et al. (US 2015/0082432 A1, hereinafter referred to as EATON), and further Conway), and Datta et al. (US 2014/0003708 A1, hereinafter referred to as Datta).

As to claim 1, Stojanovic teaches a method comprising: 
obtaining, by a processor, data (see paragraphs [0058], data is ingested during prepare processing, the data (or samples thereof) can be stored in a distributed data storage system 210 (such as a big data" cluster ([0058])); 
clustering, by the processor, features of the data into a plurality of clusters based on similarities of thewherein the features of the data comprises storage infrastructure metric including processing rates, storage response time and permissions, file metrics from metadata including owner, top users and user access traits, and application dependency taxonomy including application type (see paragraphs [0029] and [0040]-[0041]…Fig. 1…Live Metric Database 401…; [0057], technology stack, [0060]-[0063]…Technology stack 200 can be implemented in an environment such as a cluster 210 for big data operations ("Big Data Cluster")…, semantic processing pipeline;  [0085]…”information identified based on the data may be compared to know types of data (e.g., business information, personal identification information, or address information) to identify the data that corresponds to a pattern” includes “features of the data”;  [0154], K-Means clustering (or other vector analysis) can be used to analyze vectors corresponding to the set of input words, and determine how similar those input words are, based on how "close" the corresponding vectors are within a vector space; [0058], wherein Examiner interprets the processing stages described above with respect to FIG. 1, can include a number of processing engines to include the processing rates; [0066]… the analysis engine can query Analysis Config Library for the metrics that should be analyzed across a cluster…. query Resource/Metadata Store to determine the member resources in each cluster…; [0173]…curated data may include curated categories and types in one or more files.  The types may include a taxonomy of terms to better identify a category for data 1502; [0227]…The order information received by cloud infrastructure system 2002 in response to the customer placing an order may include information identifying the customer and one or more services offered by the cloud infrastructure system 2002 that the customer intends to subscribe to…; [0234], cloud infrastructure system, information that authenticates the identities of such customers and information that describes which actions those customers are authorized to perform relative to various system resources (e.g., files, directories, applications, communication ports, memory segments, etc.), wherein using the broadest reasonable interpretation Examiner interprets the “…in response to the customer placing…” to include” the response time,” and the “files and directories” to include “permissions and top users”). 
But Stojanovic fails to explicitly teach storage infrastructure metrics including processing input and output (I/0) rates, storage response time and permissions.
However EATON teaches the features of the data in each cluster comprise storage infrastructure metrics including processing input and output (I/0) rates, storage response time and permissions (see paragraphs [0012]-[0013]…the inferred cluster may include resources that are expected to perform similarly to each other, and the cluster analytics may include detecting outlier resources that do not perform similarly to other resources within the inferred cluster…The metadata may include …IaaS-tenant metadata expressed in arbitrary text specific to the IaaS tenant that the IaaS tenant uses to characterize the resources used in providing the distributed service; [0031]…Provider APIs 305 can return data about the behavior of the virtual infrastructure (e.g., CPU utilization, disk I/0 rates); [0037]…the monitoring system can first verify that it has sufficient permissions from the customer and can then call Provider APIs 305 to start the action; [0064]…one web server may deviate from its peers (e.g., have significantly slower response times, or have a much longer backlog of requests); and [0076]… responsiveness of Provider APIs 305 …).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Stojanovic to add “storage infrastructure metrics including processing rates and permissions in each cluster to Stojanovic’s system as taught by EATON above.  The modification would have been obvious because one of ordinary skill would be motivated to infer the service architecture having roles and relationships among resources based on the metadata and without human operator modeling input and information regarding actual physical network connectivity between resources, as suggested by EATON ([0052]
But Stojanovic and EATON fail to explicitly teach:
metadata including owner and access traits; and 
     for each cluster of the plurality of clusters: 
             determining, by the processor, a percentage of the features of the data in the
     cluster; and 
              performing, by the processor, a random sampling process to randomly
sample representative points of features from the cluster, wherein a number of
representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster.
However Conway teaches metadata including owner and access traits (see page 19, second paragraph…system metadata can include characteristics of files and collections, such as ownership, access control relationships, provenance, and collection membership).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic and EATON to add metadata including owner and access traits to the combination system of Stojanovic and EATON’s system as taught by Conway above.  The modification would have been obvious because one of ordinary skill would be motivated to have metadata information that improves the accuracy of infrastructure metrics, as suggested by Conway (see page 19, second paragraph).
But Stojanovic, EATON and Conway fail to explicitly teach:
for each cluster of the plurality of clusters: 
             determining, by the processor, a percentage of the features of the data in the
     cluster; and 
              performing, by the processor, a random sampling process to randomly
sample representative points of features from the cluster, wherein a number of
representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster.
However, Datta teaches:
for each cluster of the plurality of clusters: 
       determining, by the processor, a percentage of the features of the data in the cluster; and 
     performing, by the processor, a random sampling process to randomly sample representative points of features from the cluster, wherein a number of representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster (see paragraphs [0044]-[0045]..For each motionlet cluster 202 the process randomly samples a smaller set of positive samples (in one example, 5000 images), trains a complementary detector 56	 applies the detector tuned to have very few or no false alarms (and all other already trained detectors in the pool) to the set of positive images of the motionlet cluster 202, and selects those that are misclassified for training another complementary detector…); and 
combining, by the processor, the sampled representative points of features randomly sampled from each cluster of the plurality of clusters to generate machine learning (ML) training data for processing predictive analytics (see paragraph [0031]…training the deep cascade detectors {D,} at 14 uses misclassified images to train at least one more complementary detector for each motionlet cluster… wherein a cascade of Adaboost classifiers is used to tune weak learners (simple thresholds over Haar-like features), with each stage of the cascade tuned to minimize false negatives at the expense of a larger number of false positives, and wherein a collection of weak classification functions is combined to form a stronger classifier having a lowest classification error…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, EATON and Conway to add a random sampling process for each cluster to the combination system of Stojanovic, EATON and Conway’s system as taught by above.  The modification would have been obvious because one of ordinary skill would be motivated to minimize false negatives at the expense of a larger number of false positives, and wherein a collection of weak classification functions is combined to form a stronger classifier having a lowest classification error, as suggested by Datta ([0031]).

As to claim 9, Stojanovic teaches computer program product for performing efficient data sampling across a storage stack for training machine learning (ML) models, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
obtain, by a processor, data (see paragraphs [0058], data is ingested during prepare processing the data (or samples thereof) can be stored in a distributed data storage system 210 (such as a big data" cluster ([0058])); 
cluster, by the processor, features of the data into a plurality of clusters based on similarities of the data across an entire storage stack, wherein the features of the data comprise storage infrastructure metric including processing rates, response time and permissions, file metrics from metadata including owner, top users and user access traits, and application dependency taxonomy including application type (see paragraphs [0057], technology stack, [0060]-[0063]…Technology stack 200 can be implemented in an environment such as a cluster 210 for big data operations ("Big Data Cluster")…, semantic processing pipeline; [0085]…”information identified based on the data may be compared to know types of data (e.g., business information, personal identification information, or address information) to identify the data that corresponds to a pattern” includes “features of the data”;  [0154], K-Means clustering (or other vector analysis) can be used to analyze vectors corresponding to the set of input words, and determine how similar those input words are, based on how "close" the corresponding vectors are within a vector space; [0058], wherein Examiner interprets the processing stages described above with respect to FIG. 1, can include a number of processing engines to include the processing rates; [0173]…curated data may include curated categories and types in one or more files.  The types may include a taxonomy of terms to better identify a category for data 1502; [0227]…The order information received by cloud infrastructure system 2002 in response to the customer placing an order may include information identifying the customer and one or more services offered by the cloud infrastructure system 2002 that the customer intends to subscribe to…; [0234], cloud infrastructure system, information that authenticates the identities of such customers and information that describes which actions those customers are authorized to perform relative to various system resources (e.g., files, directories, applications, communication ports, memory segments, etc.), wherein using the broadest reasonable interpretation Examiner interprets the “…in response to the customer placing…” to include” the response time,” and the “files and directories” to include “permissions and top users”).
But Stojanovic fails to explicitly teach storage infrastructure metrics including processing input and output (I/0) rates, storage response time and permissions.
However EATON teaches the features of the data in each cluster comprise storage infrastructure metrics including processing input and output (I/0) rates, storage response time and permissions (see paragraphs [0012]-[0013]…the inferred cluster may include resources that are expected to perform similarly to each other, and the cluster analytics may include detecting outlier resources that do not perform similarly to other resources within the inferred cluster…The metadata may include …IaaS-tenant metadata expressed in arbitrary text specific to the IaaS tenant that the IaaS tenant uses to characterize the resources used in providing the distributed service; [0031]…Provider APIs 305 can return data about the behavior of the virtual infrastructure (e.g., CPU utilization, disk I/0 rates); [0037]…the monitoring system can first verify that it has sufficient permissions from the customer and can then call Provider APIs 305 to start the action; [0064]…one web server may deviate from its peers (e.g., have significantly slower response times, or have a much longer backlog of requests); and [0076]… responsiveness of Provider APIs 305 …).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Stojanovic to add “storage infrastructure metrics including processing rates and permissions in each cluster to Stojanovic’s system as taught by EATON above.  The modification would have been obvious because one of ordinary skill would be motivated to infer the service architecture having roles and relationships among resources based on the metadata and without human operator modeling input and information regarding actual physical network connectivity between resources, as suggested by EATON ([0052]).
But Stojanovic and EATON fail to explicitly teach:
metadata including owner and access traits; and 
     for each cluster of the plurality of clusters: 
             determining, by the processor, a percentage of the features of the data in the
     cluster; and 
              performing, by the processor, a random sampling process to randomly
sample representative points of features from the cluster, wherein a number of
representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster.
However Conway teaches metadata including owner and access traits (see page 19, second paragraph…system metadata can include characteristics of files and collections, such as ownership, access control relationships, provenance, and collection membership).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic and EATON to add metadata including owner and access traits to the combination system of Stojanovic and EATON’s system as taught by Conway above.  The modification would have been obvious because one of ordinary skill would be motivated to have metadata information that improves the accuracy of infrastructure metrics, as suggested by Conway (see page 19, second paragraph).
But Stojanovic, EATON and Conway fail to explicitly teach:
for each cluster of the plurality of clusters: 
             determining, by the processor, a percentage of the features of the data in the
     cluster; and 
              performing, by the processor, a random sampling process to randomly
sample representative points of features from the cluster, wherein a number of
representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster.
However, Datta teaches:
for each cluster of the plurality of clusters: 
       determining, by the processor, a percentage of the features of the data in the cluster; and 
     performing, by the processor, a random sampling process to randomly sample representative points of features from the cluster, wherein a number of representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster (see paragraphs [0044]-[0045]..For each motionlet cluster 202 the process randomly samples a smaller set of positive samples (in one example, 5000 images), trains a complementary detector 56	 applies the detector tuned to have very few or no false alarms (and all other already trained detectors in the pool) to the set of positive images of the motionlet cluster 202, and selects those that are misclassified for training another complementary detector…); and 
combining, by the processor, the sampled representative points of features randomly sampled from each cluster of the plurality of clusters to generate machine learning (ML) training data for processing predictive analytics (see paragraph [0031]…training the deep cascade detectors {D,} at 14 uses misclassified images to train at least one more complementary detector for each motionlet cluster… wherein a cascade of Adaboost classifiers is used to tune weak learners (simple thresholds over Haar-like features), with each stage of the cascade tuned to minimize false negatives at the expense of a larger number of false positives, and wherein a collection of weak classification functions is combined to form a stronger classifier having a lowest classification error…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, EATON and Conway to add a random sampling process for each cluster to the combination system of Stojanovic, EATON and Conway’s system as taught by above.  The modification would have been obvious because one of ordinary skill would be motivated to minimize false negatives at the expense of a larger number of false positives, and wherein a collection of weak classification functions is combined to form a stronger classifier having a lowest classification error, as suggested by Datta ([0031]).

As to claim 16, Stojanovic teaches an apparatus comprising: 
a storage device configured to receive data (see paragraphs [0058], data is ingested during prepare processing, the data (or samples thereof) can be stored in a distributed data storage system 210 (such as a big data" cluster); 
a clustering processor configured to cluster features of the data into a plurality of clusters based on similarities of the data across an entire storage stack comprise
storage infrastructure metrics, file metrics and application dependency taxonomy including application type (see paragraphs [0057], technology stack, [0060]-[0063]…Technology stack 200 can be implemented in an environment such as a cluster 210 for big data operations ("Big Data Cluster")…, semantic processing pipeline; [0154], K-Means clustering (or other vector analysis) can be used to analyze vectors corresponding to the set of input words, and determine how similar those input words are, based on how "close" the corresponding vectors are within a vector space; [0058], wherein Examiner interprets the processing stages described above with respect to FIG. 1, can include a number of processing engines to include the processing rates;[0173]…curated data may include curated categories and types in one or more files.  The types may include a taxonomy of terms to better identify a category for data 1502; [0234], cloud infrastructure system, information that authenticates the identities of such customers and information that describes which actions those customers are authorized to perform relative to various system resources (e.g., files, directories, applications, communication ports, memory segments, etc.).
But Stojanovic fails to explicitly teach storage infrastructure metrics including processing input and output (I/0) rates, storage response time and permissions.
However EATON teaches the features of the data in each cluster comprising: storage infrastructure metrics including processing input and output (I/0) rates, storage response time and permissions (see paragraphs [0012]-[0013]…the inferred cluster may include resources that are expected to perform similarly to each other, and the cluster analytics may include detecting outlier resources that do not perform similarly to other resources within the inferred cluster…The metadata may include …IaaS-tenant metadata expressed in arbitrary text specific to the IaaS tenant that the IaaS tenant uses to characterize the resources used in providing the distributed service; [0031]…Provider APIs 305 can return data about the behavior of the virtual infrastructure (e.g., CPU utilization, disk I/0 rates); [0037]…the monitoring system can first verify that it has sufficient permissions from the customer and can then call Provider APIs 305 to start the action; [0064]…one web server may deviate from its peers (e.g., have significantly slower response times, or have a much longer backlog of requests); and [0076]… responsiveness of Provider APIs 305 …).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Stojanovic to add “storage infrastructure metrics including processing rates and permissions in each cluster to Stojanovic’s system as taught by EATON above.  The modification would have been obvious because one of ordinary skill would be motivated to infer the service architecture having roles and relationships among resources based on the metadata and without human operator modeling input and information regarding actual physical network connectivity between resources, as suggested by EATON ([0052]).
But Stojanovic and EATON fail to explicitly teach:
metadata including owner and access traits; and 
     for each cluster of the plurality of clusters: 
             determining, by the processor, a percentage of the features of the data in the
     cluster; and 
              performing, by the processor, a random sampling process to randomly
sample representative points of features from the cluster, wherein a number of
representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster.
However Conway teaches metadata including owner and access traits (see page 19, second paragraph…system metadata can include characteristics of files and collections, such as ownership, access control relationships, provenance, and collection membership).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic and EATON to add metadata including owner and access traits to the combination system of Stojanovic and EATON’s system as taught by Conway above.  The modification would have been obvious because one of ordinary skill would be motivated to have metadata information that improves the accuracy of infrastructure metrics, as suggested by Conway (see page 19, second paragraph).
But Stojanovic, EATON and Conway fail to explicitly teach:
for each cluster of the plurality of clusters: 
             determining, by the processor, a percentage of the features of the data in the
     cluster; and 
              performing, by the processor, a random sampling process to randomly
sample representative points of features from the cluster, wherein a number of
representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster.
However, Datta teaches:
for each cluster of the plurality of clusters: 
       determining, by the processor, a percentage of the features of the data in the cluster; and 
     performing, by the processor, a random sampling process to randomly sample representative points of features from the cluster, wherein a number of representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster (see paragraphs [0044]-[0045]..For each motionlet cluster 202 the process randomly samples a smaller set of positive samples (in one example, 5000 images), trains a complementary detector 56	 applies the detector tuned to have very few or no false alarms (and all other already trained detectors in the pool) to the set of positive images of the motionlet cluster 202, and selects those that are misclassified for training another complementary detector…); and 
combining, by the processor, the sampled representative points of features randomly sampled from each cluster of the plurality of clusters to generate machine learning (ML) training data for processing predictive analytics (see paragraph [0031]…training the deep cascade detectors {D,} at 14 uses misclassified images to train at least one more complementary detector for each motionlet cluster… wherein a cascade of Adaboost classifiers is used to tune weak learners (simple thresholds over Haar-like features), with each stage of the cascade tuned to minimize false negatives at the expense of a larger number of false positives, and wherein a collection of weak classification functions is combined to form a stronger classifier having a lowest classification error…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, EATON and Conway to add a random sampling process for each cluster to the combination system of Stojanovic, EATON and Conway’s system as taught by above.  The modification would have been obvious because one of ordinary skill would be motivated to minimize false negatives at the expense of a larger number of false positives, and wherein a collection of weak classification functions is combined to form a stronger classifier having a lowest classification error, as suggested by Datta ([0031]).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic et al. (US 2016/0092557 A1, hereinafter referred to as Stojanovic), in view of EATON et al. (US 2015/0082432 A1, hereinafter referred to as EATON), and further in view of Conway et al. (“Metadata and Semantics Research: Advancing the DFC Semantic Technology Platform via HIVE Innovation,”  hereinafter referred to as Conway), and Datta et al. (US 2014/0003708 A1, hereinafter referred to as Datta), and Hall et al. (US 2016/0048577 A1, hereinafter referred to as Hall), and KAZAMA et al. (US 2011/0299786 A1, hereinafter referred to as KAZAMA).

As to claim 2, which incorporates the rejection of claim 1, Stojanovic, EATON, Conway, and Datta fail to explicitly teach:
progressively sampling the features of the data in each cluster of the plurality of clusters by incrementing a sampling size in each cluster of the plurality of clusters, wherein the combined representative points of features is a union of representative points of features selected from each cluster of the plurality of clusters.
However, Hall teaches progressively sampling the features of the data in each cluster of the plurality of clusters by incrementing a sampling size in each cluster of the plurality of clusters (see Fig. 10, element 1026, paragraphs [0094]-[0095], wherein Examiner interprets a next number of clusters is defined by incrementing or decrementing a counter of the number of clusters from the minimum number of clusters or the maximum number of clusters, respectively to teach the limitation).
But Stojanovic, Conway, Datta, and Hall fail to explicitly teach wherein the combined representative points of features is a union of representative points of features selected from the plurality of clusters.
However KAZAMA teaches wherein the combined representative points of features is a union of representative points of features selected from the plurality of clusters (see paragraphs [0066]-[0067]…selects the extracted points so that the number of representative points extracted from each cluster in Step 306 becomes one). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Conway, Datta, and Hall to add a union of representative points of features to the combination system of Stojanovic, Conway, Datta, and Hall’s system as taught by KAZAMA above.  The modification would have been obvious because one of ordinary skill would be motivated to have the accuracy of clustering improved and the reliability of the sampling positions enhanced., perform exploratory analysis, and build and compare models, as suggested by KAZAMA ([0106]).

As to claim 10, which incorporates the rejection of claim 9, Stojanovic, Conway, and Datta fail to explicitly teach program instructions executable by the processor to cause the processor to:
progressively sampling the features of the data in each cluster of the plurality of
clusters by incrementing a sampling size in each cluster of the plurality of clusters,
wherein the combined representative points of features is a union of representative points of features selected from each cluster of the plurality of clusters.
However, Hall teaches program instructions executable by the processor to cause the processor to:
progressively sampling the features of the data in each cluster of the plurality of clusters by incrementing a sampling size in each cluster of the plurality of clusters (see Fig. 10, element 1026, paragraphs [0094]-[0095], wherein Examiner interprets a next number of clusters is defined by incrementing or decrementing a counter of the number of clusters from the minimum number of clusters or the maximum number of clusters, respectively to teach the limitation).
 But Stojanovic, Conway, Datta, and Hall fail to explicitly teach wherein the combined representative points of features is a union of representative points of features selected from the plurality of clusters.
However KAZAMA teaches wherein the combined representative points of features is a union of representative points of features selected from the plurality of clusters (see paragraphs [0066]-[0067]…selects the extracted points so that the number of representative points extracted from each cluster in Step 306 becomes one). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Conway, Datta, and Hall to add incrementing a sampling size in each cluster to the combination system of Stojanovic, Conway, Datta, and Hall’s system as taught by KAZAMA above.  The modification would have been obvious because one of ordinary skill would be motivated to have the accuracy of clustering improved and the reliability of the sampling positions enhanced., perform exploratory analysis, and build and compare models, as suggested by KAZAMA ([0106]).

Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable Stojanovic et al. (US 2016/0092557 A1, hereinafter referred to as Stojanovic), in view of EATON et al. (US 2015/0082432 A1, hereinafter referred to as EATON), and further in view of Conway et al. (“Metadata and Semantics Research: Advancing the DFC Semantic Technology Platform via HIVE Innovation,”  hereinafter referred to as Conway), and Datta et al. (US 2014/0003708 A1, hereinafter referred to as Datta), and Hall et al. (US 2016/0048577 A1, hereinafter referred to as Hall), and KAZAMA et al. (US 2011/0299786 A1, hereinafter referred to as KAZAMA), and Figueroa et al. (“Predicting sample size required for classification performance,” hereinafter referred to as Figueroa), and Kripalani et al. (US 2013/0332685 A1, hereinafter referred to as Kripalani).

As to claim 3, which incorporates the rejection of claim 2, Stojanovic, Conway, Datta, and Hall fail to explicitly teach wherein the progressively sampling continues until a prediction accuracy threshold is met by training a prediction model using the union of representative points of features or until a sampling memory usage threshold has been met, wherein the storage infrastructure metrics further include access frequency, and wherein the file metrics further include role based access control.
KAZAMA teaches the union of representative points of features (see paragraphs [0066]-[0067]…selects the extracted points so that the number of representative points extracted from each cluster in Step 306 becomes one). 
Figueroa teaches wherein progressively sampling continues until a prediction accuracy threshold is met by training a prediction model using the sampled features or until a sampling memory usage threshold has been met (see page 2 of 10, right column, the classification performance increases rapidly with an increase in the size of the training set; the second section is characterized by a turning point where the increase in performance is less rapid and a final section where the classifier has reached its efficiency threshold, i.e. no (or only marginal) improvement in performance is observed with increasing training set size). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Stojanovic to add a sampling prediction accuracy threshold to Stojanovic’s system as taught by Figueroa above.  The modification would have been obvious because one of ordinary skill would be motivated to have a simple and effective sample size prediction algorithm that conducts weighted fitting of learning curves, as suggested by Figueroa (Abstract).
But KAZAMA and Figueroa fail to explicitly teach the storage infrastructure metrics further include access frequency, and the file metrics further include role based access control.
However Kripalani teaches wherein the storage infrastructure metrics further include access frequency, and wherein the file metrics further include role based access control (see paragraphs [0073]…frequency of change (e.g., a period in which the data object is modified…file location within a file folder directory structure, user permissions, owners, groups, access control lists [ACLs]), system metadata (e.g., registry information)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Stojanovic to add access frequency and role based access control to Stojanovic’s system as taught by Kripalani above.  The modification would have been obvious because one of ordinary skill would be motivated to improve user access to data files across multiple computing devices and/or hosted services, as suggested by Kripalani ([0082]).

As to claim 11, which incorporates the rejection of claim 10, Stojanovic, Conway, Datta, and Hall fail to explicitly teach wherein the progressively sampling continues until a prediction accuracy threshold is met by training a prediction model using the union of representative points of features or until a sampling memory usage threshold has been met, wherein the storage infrastructure metrics further include access frequency, and wherein the file metrics further include role based access control.
KAZAMA teaches the union of representative points of features (see paragraphs [0066]-[0067]…selects the extracted points so that the number of representative points extracted from each cluster in Step 306 becomes one). 
Figueroa teaches wherein progressively sampling continues until a prediction accuracy threshold is met by training a prediction model using the sampled features or until a sampling memory usage threshold has been met (see page 2 of 10, right column, the classification performance increases rapidly with an increase in the size of the training set; the second section is characterized by a turning point where the increase in performance is less rapid and a final section where the classifier has reached its efficiency threshold, i.e. no (or only marginal) improvement in performance is observed with increasing training set size). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Conway, Datta, and Hall to add a sampling prediction accuracy threshold to the combination system of Stojanovic, Conway, Datta, and Hall’s system as taught by Figueroa above.  The modification would have been obvious because one of ordinary skill would be motivated to have a simple and effective sample size prediction algorithm that conducts weighted fitting of learning curves, as suggested by Figueroa (Abstract).
But Stojanovic, Conway, Datta, Hall, KAZAMA and Figueroa fail to explicitly teach the storage infrastructure metrics further include access frequency, and the file metrics further include role based access control.
However Kripalani teaches wherein the storage infrastructure metrics further include access frequency, and wherein the file metrics further include role based access control (see paragraphs [0073]…frequency of change (e.g., a period in which the data object is modified…file location within a file folder directory structure, user permissions, owners, groups, access control lists [ACLs]), system metadata (e.g., registry information)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Conway, Datta, Hall, KAZAMA and Figueroa to add access frequency and role based access control to the combination system of Stojanovic, Conway, Datta, Hall, KAZAMA and Figueroa’s system as taught by Kripalani above.  The modification would have been obvious because one of ordinary skill would be motivated to improve user access to data files across multiple computing devices and/or hosted services, as suggested by Kripalani ([0082]).

As to claim 17, which incorporates the rejection of claim 16, Stojanovic, Conway, Datta, and Hall fail to explicitly teach wherein the progressively sampling continues until a prediction accuracy threshold is met by training a prediction model using the union of representative points of features or until a sampling memory usage threshold has been met, wherein the storage infrastructure metrics further include access frequency, and wherein the file metrics further include role based access control.
KAZAMA teaches the union of representative points of features (see paragraphs [0066]-[0067]…selects the extracted points so that the number of representative points extracted from each cluster in Step 306 becomes one). 
Figueroa teaches wherein progressively sampling continues until a prediction accuracy threshold is met by training a prediction model using the sampled features or until a sampling memory usage threshold has been met (see page 2 of 10, right column, the classification performance increases rapidly with an increase in the size of the training set; the second section is characterized by a turning point where the increase in performance is less rapid and a final section where the classifier has reached its efficiency threshold, i.e. no (or only marginal) improvement in performance is observed with increasing training set size). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Conway, Datta, and Hall to add a sampling prediction accuracy threshold to the combination system of Stojanovic, Conway, Datta, and Hall’s system as taught by Figueroa above.  The modification would have been obvious because one of ordinary skill would be motivated to have a simple and effective sample size prediction algorithm that conducts weighted fitting of learning curves, as suggested by Figueroa (Abstract).
But Stojanovic, Conway, Datta, Hall, KAZAMA and Figueroa fail to explicitly teach the storage infrastructure metrics further include access frequency, and the file metrics further include role based access control.
However Kripalani teaches wherein the storage infrastructure metrics further include access frequency, and wherein the file metrics further include role based access control (see paragraphs [0073]…frequency of change (e.g., a period in which the data object is modified…file location within a file folder directory structure, user permissions, owners, groups, access control lists [ACLs]), system metadata (e.g., registry information)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Conway, Datta, Hall, KAZAMA and Figueroa to add access frequency and role based access control to the combination system of Stojanovic, Conway, Datta, Hall, KAZAMA and Figueroa’s system as taught by Kripalani above.  The modification would have been obvious because one of ordinary skill would be motivated to improve user access to data files across multiple computing devices and/or hosted services, as suggested by Kripalani ([0082]).
Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic et al. (US 2016/0092557 A1, hereinafter referred to as Stojanovic), in view of EATON et al. (US 2015/0082432 A1, hereinafter referred to as EATON), and further in view of Conway et al. (“Metadata and Semantics Research: Advancing the DFC Semantic Technology Platform via HIVE Innovation,”  hereinafter referred to as Conway), and Datta et al. (US 2014/0003708 A1, hereinafter referred to as Datta), and Hall et al. (US 2016/0048577 A1, hereinafter referred to as Hall), and KAZAMA et al. (US 2011/0299786 A1, hereinafter referred to as KAZAMA), and Figueroa et al. (“Predicting sample size required for classification performance,” hereinafter referred to as Figueroa), and Kripalani et al. (US 2013/0332685 A1, hereinafter referred to as Kripalani), and Tung et al. (US 2010/0125473 A1, hereinafter referred to as Tung).

 As to claim 4, which incorporates the rejection of claim 3, Stojanovic, Conway, Datta, Hall, KAZAMA, Figueroa, and  Kripalani fail to explicitly teach wherein the predictive analytics are used to perform a cloud-readiness recommendation for moving the data offsite to cloud-based storage.
However, Tung teaches wherein the predictive analytics are used to perform a cloud-readiness recommendation for moving the data offsite to cloud-based storage (see Figs. 14 and 14A,  element 1450;  paragraph [0079], cloud computing opportunity score may indicate whether a cloud computing service exists capable of hosting the computing component, whereas the cloud computing readiness score may indicate whether the computing component is ready for a transition to cloud computing; [0080], a total cloud computing opportunity score and a total cloud computing readiness score; [0086]-[0090]; [0011]-[0014], recommendations field 1455). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Conway, Datta, Hall, KAZAMA, Figueroa, and Kripalani to add a sampling prediction accuracy threshold to the combination system of Stojanovic, Conway, Datta, Hall, KAZAMA, Figueroa, and Kripalani’s system as taught by Tung above.  The modification would have been obvious because one of ordinary skill would be motivated to generate a strategy for transitioning the computing component to the cloud computing environment, thus reducing the energy consumption of a data center, and hence performing cost savings, time-to-market, adaptability and providing improved computing capabilities, as suggested by Tung ([0043]).

As to claim 5, Stojanovic teaches wherein ML processing models are used to predict data business relevance by learning from the ML training data for predicting different categories for the data (see paragraphs [0063]-[0068], supervised learning module 206, in one embodiment, may dynamically generate one or more machine learning ensembles 222a-c or other predictive programs, using unstructured or semi-structured data 110 from the load module 204 as training data, test data, and/or workload data, as described below; [0177]…identify relevant data sets to enrich an input data set). 

As to claim 12, which incorporates the rejection of claim 11, Stojanovic teaches wherein and ML processing models are used to predict data business relevance by learning from the ML training data for predicting different categories for the data (see paragraphs [0063]-[0068], supervised learning module 206, in one embodiment, may dynamically generate one or more machine learning ensembles 222a-c or other predictive programs, using unstructured or semi-structured data 110 from the load module 204 as training data, test data, and/or workload data, as described below; [0177]…identify relevant data sets to enrich an input data set). 
But Stojanovic, Conway, Datta, Hall, KAZAMA, Figueroa, and Kripalani fail to explicitly teach:
 the predictive analytics are used to perform a cloud-readiness recommendation for moving the data offsite to cloud-based storage.
However, Tung teaches:
  the predictive analytics are used to perform a cloud-readiness recommendation for moving the data offsite to cloud-based storage (see Figs. 14 and 14A,  element 1450;  paragraph [0079], cloud computing opportunity score may indicate whether a cloud computing service exists capable of hosting the computing component, whereas the cloud computing readiness score may indicate whether the computing component is ready for a transition to cloud computing; [0080], a total cloud computing opportunity score and a total cloud computing readiness score; [0086]-[0090]; [0011]-[0014], recommendations field 1455). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Conway, Datta, Hall, KAZAMA, Figueroa, and Kripalani to add a cloud-readiness recommendation to the combination system of Stojanovic, Conway, Datta, Hall, KAZAMA, Figueroa, and Kripalani’s system as taught by Tung above.  The modification would have been obvious because one of ordinary skill would be motivated to generate a strategy for transitioning the computing component to the cloud computing environment, thus reducing the energy consumption of a data center, and hence performing cost savings, time-to-market, adaptability and providing improved computing capabilities, as suggested by Tung ([0043]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Stojanovic et al. (US 2016/0092557 A1, hereinafter referred to as Stojanovic), in view of EATON et al. (US 2015/0082432 A1, hereinafter referred to as EATON), and further in view of Conway et al. (“Metadata and Semantics Research: Advancing the DFC Semantic Technology Platform via HIVE Innovation,” hereinafter referred to as Conway), and Datta et al. (US 2014/0003708 A1, hereinafter referred to as Datta), and Muff at et al. (US 2020/0250241 A1, hereinafter referred to as Muffat), and Liu et al. (US 2002/0188579 A1, hereinafter referred to as Liu).

As to claim 6, which incorporates the rejection of claim 1, Stojanovic, Stojanovic, Conway, Conway, Datta, and Hall fail to explicitly teach wherein instead of entire file
content of each file in the entire storage stack, the storage infrastructure metrics, the file
metrics, and the application dependency taxonomy are used with a representative example of the file content that includes partial content of the file content for reducing sampling processing time and memory requirements.
Muffat teaches a representative example of file content that includes partial content of the file content (see paragraphs [0007]-[0008] ... clustering module formulates representative subsets of the sampled documents ... ; [0021 ] ... representative sampling; [0025] ... metadata features 105 in the extracted metadata is utilized to cluster the documents by weighted clustering 106. The weighted clustering 106 of the documents is determined in accordance ...; [0034]-[0035] and [0056] ...Files from each cluster are sampled equally 424 and content clustering is applied 426 on the sampled files).
Liu teaches wherein instead of entire file content of each file in the entire storage stack,  the storage infrastructure metrics, file metrics and application dependency taxonomy for each file are used with a representative example of the file content for reducing sampling processing time and memory requirements (see paragraph [0092], wherein Examiner interprets “the random subsample” as a representative example, and “the random smaller sample provides an appropriate sampling of the data, while also reducing the processing time” to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Conway, Conway, Datta, Hall and Muffat to add the sampling processing time reduction to the combination system of Stojanovic, Conway, Conway, Datta, Hall and Muffat’s system as taught by Liu above.  The modification would have been obvious because one of ordinary skill would be motivated to have a random sub-sample that reduces the computational requirements, as suggested by Liu ([0011]).

As to claim 13, which incorporates the rejection of claim 9, Stojanovic, Stojanovic, Conway, Conway, Datta, and Hall fail to explicitly teach wherein instead of entire file
content of each file in the entire storage stack, the storage infrastructure metrics, the file
metrics and the application dependency taxonomy are used with a representative example of the file content that includes partial content of the file content for reducing sampling processing time and memory requirements.
Muffat teaches a representative example of file content that includes partial content of the file content (see paragraphs [0007]-[0008] ... clustering module formulates representative subsets of the sampled documents ... ; [0021 ] ... representative sampling; [0025] ... metadata features 105 in the extracted metadata is utilized to cluster the documents by weighted clustering 106. The weighted clustering 106 of the documents is determined in accordance ...; [0034]-[0035] and [0056] ...Files from each cluster are sampled equally 424 and content clustering is applied 426 on the sampled files).
Liu teaches wherein instead of entire file content of each file in the entire storage stack,  the storage infrastructure metrics, the file metrics and the application dependency taxonomy for each file are used with a representative example of the file content for reducing sampling processing time and memory requirements (see paragraph [0092], wherein Examiner interprets “the random subsample” as a representative example, and “the random smaller sample provides an appropriate sampling of the data, while also reducing the processing time” to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Conway, Conway, Datta, Hall and Muffat to add the sampling processing time reduction to the combination system of Stojanovic, Conway, Conway, Datta, Hall and Muffat’s system as taught by Liu above.  The modification would have been obvious because one of ordinary skill would be motivated to have a random sub-sample that reduces the computational requirements, as suggested by Liu ([0011]).

 Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic et al. (US 2016/0092557 A1, hereinafter referred to as Stojanovic), in view of EATON et al. (US 2015/0082432 A1, hereinafter referred to as EATON), and further in view of Conway et al. (“Metadata and Semantics Research: Advancing the DFC Semantic Technology Platform via HIVE Innovation,”  hereinafter referred to as Conway), and Datta et al. (US 2014/0003708 A1, hereinafter referred to as Datta), and Hall et al. (US 2016/0048577 A1, hereinafter referred to as Hall), and KAZAMA et al. (US 2011/0299786 A1, hereinafter referred to as KAZAMA), and Caraviello et al. (US 20100332430 A1, hereinafter referred to as Caraviello), and Perng et al. (US 2008/0126556 A1, hereinafter referred to as Perng).

As to claim 7, which incorporates the rejection of claim 2, Stojanovic, Eaton, Conway, Datta, KAZAMA and Hall fail to explicitly teach:
sampling the plurality of clusters with a first sampling percentage;
applying a previous clustering-based sampling to obtain an ML training data set, and combining the ML training data set with previous determined ML training data;
training an ML model and obtaining a classification accuracy for the ML model on a held-out test data set or using k-fold cross validation on the obtained ML training data set, wherein a training data structure for the ML training data set includes a data identifier, the features of the data based on the data identifier and assigned class labels;
and comparing the classification accuracy with an accuracy from a previous sampling of the data.
Caraviello teaches wherein progressively sampling the plurality of clusters comprises:   sampling the plurality of clusters with a first sampling percentage (see paragraph [0235], wherein Examiner interprets splitting the data into k parts to include a first sampling percentage); 
applying a previous clustering-based sampling to obtain an ML training data set (see paragraph [0252], the data set is divided into k subsets, and the holdout method is repeated k times wherein Examiner interprets repeating k times to teach the limitation), and combining the ML training data set with previous determined training data (see paragraph [0235], wherein Examiner interprets the cumulative cross-validation algorithm starts with an empty data set and adds record by record, updating the state of the network after each additional record to teach the limitation); 
training an  ML model and obtaining a classification accuracy for the ML model on a held-out test data set or using k-fold cross validation on the obtained ML training data set (see paragraphs [0249]-[0254], a k-fold cross-validation method is an improvement over the holdout method.  The data set is divided into k subsets, and the holdout method is repeated k times); and 
comparing the classification accuracy with an accuracy from a previous sampling of the data (see paragraphs [0219], the idea here is to select the subset of features that will have the best classification performance when used for building a model with a specific algorithm. Accuracy is evaluated through cross-validation, holdout set, or bootstrap estimator. A model and a set of cross-validation folds must be performed for each subset of features being evaluated). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Eaton, Conway, Datta, KAZAMA and Hall to add a k-fold cross-validation to the combination system of Stojanovic, Eaton, Conway, Datta, KAZAMA and Hall’s system as taught by Caraviello above.  The modification would have been obvious because one of ordinary skill would be motivated to reduce dimensionality by replacing original features with a combination of one or more of the features included in one or more of the association rules, and allows mining of discriminative and essential frequent patterns via model-based search tree, as suggested by Caraviello ([0068]-[0069]).
Perng teaches wherein a training data structure for the ML training data set includes a data identifier, the features of the data based on the data identifier and assigned class labels (see paragraph [0039]…training data 304 to assign a class label. A class label is a label on a data item to indicate which class the data belongs to…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Eaton, Conway, Datta, KAZAMA, Hall and Caraviello to add data identifier and assigned class labels to the combination system of Stojanovic, Eaton, Conway, Datta, KAZAMA, Hall and Caraviello’s system as taught by Perng above.  The modification would have been obvious because one of ordinary skill would be motivated to have data streams effectively classified and processed using existing models in the form of classifiers to improve efficiency of training and classification despite continuously changing data and concept drifts, as suggested by Perng ([0078]).

As to claim 14, which incorporates the rejection of claim 10, Stojanovic, Eaton, Conway, Datta, KAZAMA and Hall fail to explicitly teach:
sampling the plurality of clusters with a first sampling percentage;
applying a previous clustering-based sampling to obtain an ML training data set, and combining the ML training data set with previous determined ML training data;
training an ML model and obtaining a classification accuracy for the ML model on a held-out test data set or using k-fold cross validation on the obtained ML training data set, wherein a training data structure for the ML training data set includes a data identifier, the features of the data based on the data identifier and assigned class labels;
and comparing the classification accuracy with an accuracy from a previous sampling of the data.
Caraviello teaches wherein progressively sampling the plurality of clusters comprises:   
sampling the plurality of clusters with a first sampling percentage (see paragraph [0235], wherein Examiner interprets splitting the data into k parts to include a first sampling percentage); 
applying a previous clustering-based sampling to obtain an ML training data set (see paragraph [0252], the data set is divided into k subsets, and the holdout method is repeated k times wherein Examiner interprets repeating k times to teach the limitation), and combining the ML training data set with previous determined training data (see paragraph [0235], wherein Examiner interprets the cumulative cross-validation algorithm starts with an empty data set and adds record by record, updating the state of the network after each additional record to teach the limitation); 
training an  ML model and obtaining a classification accuracy for the ML model on a held-out test data set or using k-fold cross validation on the obtained ML training data set (see paragraphs [0249]-[0254], a k-fold cross-validation method is an improvement over the holdout method.  The data set is divided into k subsets, and the holdout method is repeated k times); and 
comparing the classification accuracy with an accuracy from a previous sampling of the data (see paragraphs [0219], the idea here is to select the subset of features that will have the best classification performance when used for building a model with a specific algorithm. Accuracy is evaluated through cross-validation, holdout set, or bootstrap estimator. A model and a set of cross-validation folds must be performed for each subset of features being evaluated). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Eaton, Conway, Datta, KAZAMA and Hall to add a k-fold cross-validation to the combination system of Stojanovic, Eaton, Conway, Datta, KAZAMA and Hall’s system as taught by Caraviello above.  The modification would have been obvious because one of ordinary skill would be motivated to reduce dimensionality by replacing original features with a combination of one or more of the features included in one or more of the association rules, and allows mining of discriminative and essential frequent patterns via model-based search tree, as suggested by Caraviello ([0068]-[0069]).
Perng teaches wherein a training data structure for the ML training data set includes a data identifier, the features of the data based on the data identifier and assigned class labels (see paragraph [0039]…training data 304 to assign a class label. A class label is a label on a data item to indicate which class the data belongs to…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Eaton, Conway, Datta, KAZAMA, Hall and Caraviello to add data identifier and assigned class labels to the combination system of Stojanovic, Eaton, Conway, Datta, KAZAMA, Hall and Caraviello’s system as taught by Perng above.  The modification would have been obvious because one of ordinary skill would be motivated to have data streams effectively classified and processed using existing models in the form of classifiers to improve efficiency of training and classification despite continuously changing data and concept drifts, as suggested by Perng ([0078]).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic et al. (US 2016/0092557 A1, hereinafter referred to as Stojanovic), in view of EATON et al. (US 2015/0082432 A1, hereinafter referred to as EATON), and further in view of Conway et al. (“Metadata and Semantics Research: Advancing the DFC Semantic Technology Platform via HIVE Innovation,”  hereinafter referred to as Conway), and Datta et al. (US 2014/0003708 A1, hereinafter referred to as Datta), and Hall et al. (US 2016/0048577 A1, hereinafter referred to as Hall), and KAZAMA et al. (US 2011/0299786 A1, hereinafter referred to as KAZAMA), and Caraviello et al. (US 20100332430 A1, hereinafter referred to as Caraviello), and Perng et al. (US 2008/0126556 A1, hereinafter referred to as Perng), and Wang et al. (US 9,053,391 B2, hereinafter referred to as Wang).

As to claim 8, Stojanovic, Eaton, Conway, Datta, KAZAMA, Hall, Caraviello, and Perng fail to explicitly teach wherein the progressively sampling further comprises:
upon a determination that the classification accuracy improves over the accuracy
from the previous sampling of the data, perform incremental sampling to a second sampling percentage; and
upon a determination that the classification accuracy converges or does not
improve over the accuracy from the previous sampling of the data, or a total sampling
size is larger than a predetermined sampling size threshold, outputting the sampled data and the trained ML model from a previous progressive sampling iteration.
However, Wang teaches wherein progressively sampling the plurality of clusters further comprises: 
upon a determination that the classification accuracy improves over the accuracy from the previous sampling of the data, perform incremental sampling to a second sampling percentage (see col. 1, lines 26-67, boosting….at each iteration, a weak classifier is added to form a final strong classifier. The weak classifiers are typically weighted by their accuracy.  After a weak classifier is added, the samples are reweighted: the weights of the misclassified samples will be increased, and the samples that are classified correctly will have decreased weights. Weak classifiers that are subsequently added will be trained based on the re-weighted samples, focusing more on the misclassified samples; col. 2, lines 5-24…when the tree is built, it may be pruned using cross-validation procedure); and    
upon a determination that the classification accuracy converges or does not improve over the accuracy from the previous sampling of the data, or a total sampling size is larger than a predetermined sampling size threshold, outputting the sampled data and the trained ML model from a previous progressive sampling iteration (see col. 2, lines 25-32…if the value of the variable is less the threshold. This pair is called split. Once a leaf node is reached, the value assigned to this node is used as the output of prediction procedure.  Examiner interprets “the variable “as the sampling size; col. 6, lines 4-65… If the error is below some threshold, or doesn't change a lot compared with previous iteration, exit the algorithm, return the up-to-date cluster centers; col. 7, lines 49-60…co-training procedure may continue, until some convergence criteria is met). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Eaton, Conway, Datta, KAZAMA, Hall, Caraviello, and Perng to add incremental sampling to the combination system of Stojanovic, Eaton, Conway, Datta, KAZAMA, Hall, Caraviello, and Perng t’s system as taught by Wang above.  The modification would have been obvious because one of ordinary skill would be motivated to expanding models technique and/or the updating the initial model technique may be combined together to achieve improved performance, as suggested by Wang (lines 50-54).
As to claim 15, Stojanovic, Eaton, Conway, Datta, KAZAMA, Hall, Caraviello, and Perng fail to explicitly teach wherein the progressively sampling further comprises:
upon a determination that the classification accuracy improves over the accuracy
from the previous sampling of the data, perform incremental sampling to a second sampling percentage; and
upon a determination that the classification accuracy converges or does not
improve over the accuracy from the previous sampling of the data, or a total sampling
size is larger than a predetermined sampling size threshold, outputting the sampled data and the trained ML model from a previous progressive sampling iteration.
However, Wang teaches wherein progressively sampling the plurality of clusters further comprises: 
upon a determination that the classification accuracy improves over the accuracy from the previous sampling of the data, perform incremental sampling to a second sampling percentage (see col. 1, lines 26-67, boosting….at each iteration, a weak classifier is added to form a final strong classifier. The weak classifiers are typically weighted by their accuracy.  After a weak classifier is added, the samples are reweighted: the weights of the misclassified samples will be increased, and the samples that are classified correctly will have decreased weights. Weak classifiers that are subsequently added will be trained based on the re-weighted samples, focusing more on the misclassified samples; col. 2, lines 5-24…when the tree is built, it may be pruned using cross-validation procedure); and    
upon a determination that the classification accuracy converges or does not improve over the accuracy from the previous sampling of the data, or a total sampling size is larger than a predetermined sampling size threshold, outputting the sampled data and the trained ML model from a previous progressive sampling iteration (see col. 2, lines 25-32…if the value of the variable is less the threshold. This pair is called split. Once a leaf node is reached, the value assigned to this node is used as the output of prediction procedure.  Examiner interprets “the variable “as the sampling size; col. 6, lines 4-65… If the error is below some threshold, or doesn't change a lot compared with previous iteration, exit the algorithm, return the up-to-date cluster centers; col. 7, lines 49-60…co-training procedure may continue, until some convergence criteria is met). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, Eaton, Conway, Datta, KAZAMA, Hall, Caraviello, and Perng to add incremental sampling to the combination system of Stojanovic, Eaton, Conway, Datta, KAZAMA, Hall, Caraviello, and Perng t’s system as taught by Wang above.  The modification would have been obvious because one of ordinary skill would be motivated to expanding models technique and/or the updating the initial model technique may be combined together to achieve improved performance, as suggested by Wang (lines 50-54).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic et al. (US 2016/0092557 A1, hereinafter referred to as Stojanovic), in view of EATON et al. (US 2015/0082432 A1, hereinafter referred to as EATON), and further in view of Conway et al. (“Metadata and Semantics Research: Advancing the DFC Semantic Technology Platform via HIVE Innovation,”  hereinafter referred to as Conway), and Datta et al. (US 2014/0003708 A1, hereinafter referred to as Datta), and Hall et al. (US 2016/0048577 A1, hereinafter referred to as Hall), and KAZAMA et al. (US 2011/0299786 A1, hereinafter referred to as KAZAMA), and Figueroa et al. (“Predicting sample size required for classification performance,” hereinafter referred to as Figueroa), and Kripalani et al. (US 2013/0332685 A1, hereinafter referred to as Kripalani), and Muffat et al. (US 2020/0250241 A 1, hereinafter referred to as Muffat), and Tung et al. (US 2010/0125473 A1, hereinafter referred to as Tung), and Liu et al. (US 2002/0188579 A1, hereinafter referred to as Liu).

As to claim 18, Stojanovic teaches wherein and ML processing models are used to predict data business relevance by learning from the ML training data for predicting different categories for the data (see paragraphs [0063]-[0068], supervised learning module 206, in one embodiment, may dynamically generate one or more machine learning ensembles 222a-c or other predictive programs, using unstructured or semi-structured data 110 from the load module 204 as training data, test data, and/or workload data, as described below; [0177]…identify relevant data sets to enrich an input data set). 
Muffat teaches a representative example of the file content that includes partial content of the file content (see paragraphs [0007]-[0008] ... clustering module formulates representative subsets of the sampled documents ... ; [0021 ] ... representative sampling; [0025] ... metadata features 105 in the extracted metadata is utilized to cluster the documents by weighted clustering 106. The weighted clustering 106 of the documents is determined in accordance ...; [0034]-[0035] and [0056] ...Files from each cluster are sampled equally 424 and content clustering is applied 426 on the sampled files).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, and Kripalani to add partial content of the file content to the combination system of Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, and Kripalani 's system as taught by Muffat above. The modification would have been obvious because one of ordinary skill would be motivated to reduce the cost of computation resources, as suggested by Muffat ([0047]).
Tung teaches:
the predictive analytics are used to perform a cloud-readiness recommendation for moving the data offsite to cloud-based storage (see Figs. 14 and 14A,  element 1450;  paragraph [0079], cloud computing opportunity score may indicate whether a cloud computing service exists capable of hosting the computing component, whereas the cloud computing readiness score may indicate whether the computing component is ready for a transition to cloud computing; [0080], a total cloud computing opportunity score and a total cloud computing readiness score; [0086]-[0090]; [0011]-[0014], recommendations field 1455). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, Kripalani and  Muffat to add a cloud-readiness recommendation to the combination system of Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, Kripalani and  Muffat’s system as taught by Tung above.  The modification would have been obvious because one of ordinary skill would be motivated to generate a strategy for transitioning the computing component to the cloud computing environment, thus reducing the energy consumption of a data center, and hence performing cost savings, time-to-market, adaptability and providing improved computing capabilities, as suggested by Tung ([0043]).
But Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, Kripalani,  Muffat and Tung fail to explicitly teach:
instead of entire file content of each file in the entire storage stack, the storage infrastructure metrics, the file metrics and the application dependency taxonomy for each file are used with a representative example of the file content for reducing sampling processing time and memory requirements.
However, Liu teaches: 
Liu teaches wherein instead of entire file content of each file in the entire storage stack,  the storage infrastructure metrics, the file metrics and the application dependency taxonomy for each file are used with a representative example of the file content for reducing sampling processing time and memory requirements (see paragraph [0092], wherein Examiner interprets “the random subsample” as a representative example, and “the random smaller sample provides an appropriate sampling of the data, while also reducing the processing time” to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, Kripalani, Muffat and Tung to add the sampling processing time reduction to the combination system of Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, Kripalani, Muffat and Tung’s system as taught by Liu above.  The modification would have been obvious because one of ordinary skill would be motivated to have a random sub-sample that reduces the computational requirements, as suggested by Liu ([0011]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic et al. (US 2016/0092557 A1, hereinafter referred to as Stojanovic), in view of EATON et al. (US 2015/0082432 A1, hereinafter referred to as EATON), and further in view of Conway et al. (“Metadata and Semantics Research: Advancing the DFC Semantic Technology Platform via HIVE Innovation,”  hereinafter referred to as Conway), and Datta et al. (US 2014/0003708 A1, hereinafter referred to as Datta), and Hall et al. (US 2016/0048577 A1, hereinafter referred to as Hall), and KAZAMA et al. (US 2011/0299786 A1, hereinafter referred to as KAZAMA), and Figueroa et al. (“Predicting sample size required for classification performance,” hereinafter referred to as Figueroa), and Kripalani et al. (US 2013/0332685 A1, hereinafter referred to as Kripalani), and Muffat et al. (US 2020/0250241 A 1, hereinafter referred to as Muffat), and Tung et al. (US 2010/0125473 A1, hereinafter referred to as Tung), and Liu et al. (US 2002/0188579 A1, hereinafter referred to as Liu), and Caraviello et al. (US 20100332430 A1, hereinafter referred to as Caraviello), and Perng et al. (US 2008/0126556 A1, hereinafter referred to as Perng).

As to claim 19, Caraviello teaches wherein: 
the sampling processor is further configured to: 
       sample the plurality of clusters with a first sampling percentage (see paragraph [0235], wherein Examiner interprets splitting the data into k parts to include a first sampling percentage); 
        apply a previous clustering-based sampling to obtain an ML training data set, and combining the training data set with previous determined ML training data (see paragraph [0252], the data set is divided into k subsets, and the holdout method is repeated k times wherein Examiner interprets repeating k times to teach the limitation), and 
the ML processor is further configured to: 
         train an ML model and obtain a classification accuracy for the ML model on a held-out test data set or using k-fold cross validation on the obtained training data set (see paragraphs [0249]-[0254], a k-fold cross-validation method is an improvement over the holdout method.  The data set is divided into k subsets, and the holdout method is repeated k times); and 
comparing the classification accuracy with an accuracy from a previous sampling of the data (see paragraphs [0219], the idea here is to select the subset of features that will have the best classification performance when used for building a model with a specific algorithm. Accuracy is evaluated through cross-validation, holdout set, or bootstrap estimator. A model and a set of cross-validation folds must be performed for each subset of features being evaluated). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, Kripalani, Muffat, Tung and Liu to add a k-fold cross-validation to the combination system of Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, Kripalani, Muffat, Tung and Liu’s system as taught by Caraviello above.  The modification would have been obvious because one of ordinary skill would be motivated to reduce dimensionality by replacing original features with a combination of one or more of the features included in one or more of the association rules, and allows mining of discriminative and essential frequent patterns via model-based search tree, as suggested by Caraviello ([0068]-[0069]).
Perng teaches wherein a training data structure for the ML training data set includes a data identifier, the features of the data based on the data identifier and assigned class labels (see paragraph [0039]…training data 304 to assign a class label. A class label is a label on a data item to indicate which class the data belongs to…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, Kripalani, Muffat, Tung, Liu and Caraviello to add data identifier and assigned class labels to the combination system of Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, Kripalani, Muffat, Tung, Liu and Caraviello’s system as taught by Perng above.  The modification would have been obvious because one of ordinary skill would be motivated to have data streams effectively classified and processed using existing models in the form of classifiers to improve efficiency of training and classification despite continuously changing data and concept drifts, as suggested by Perng ([0078]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic et al. (US 2016/0092557 A1, hereinafter referred to as Stojanovic), in view of EATON et al. (US 2015/0082432 A1, hereinafter referred to as EATON), and further in view of Conway et al. (“Metadata and Semantics Research: Advancing the DFC Semantic Technology Platform via HIVE Innovation,”  hereinafter referred to as Conway), and Datta et al. (US 2014/0003708 A1, hereinafter referred to as Datta), and Hall et al. (US 2016/0048577 A1, hereinafter referred to as Hall), and KAZAMA et al. (US 2011/0299786 A1, hereinafter referred to as KAZAMA), and Figueroa et al. (“Predicting sample size required for classification performance,” hereinafter referred to as Figueroa), and Kripalani et al. (US 2013/0332685 A1, hereinafter referred to as Kripalani), and Muffat et al. (US 2020/0250241 A 1, hereinafter referred to as Muffat), and Tung et al. (US 2010/0125473 A1, hereinafter referred to as Tung), and Liu et al. (US 2002/0188579 A1, hereinafter referred to as Liu), and Caraviello et al. (US 20100332430 A1, hereinafter referred to as Caraviello), and Perng et al. (US 2008/0126556 A1, hereinafter referred to as Perng), and Wang et al. (US 9,053,391 B2, hereinafter referred to as Wang).

As to claim 20, Wang teaches wherein the ML processor is further configured to:   
upon a determination that the classification accuracy improves over the accuracy from the previous sampling of the data, perform incremental sampling to a second sampling percentage (see col. 1, lines 26-67, boosting….at each iteration, a weak classifier is added to form a final strong classifier. The weak classifiers are typically weighted by their accuracy.  After a weak classifier is added, the samples are reweighted: the weights of the misclassified samples will be increased, and the samples that are classified correctly will have decreased weights. Weak classifiers that are subsequently added will be trained based on the re-weighted samples, focusing more on the misclassified samples; col. 2, lines 5-24…when the tree is built, it may be pruned using cross-validation procedure);  and 
upon a determination that the classification accuracy converges or does not improve over the accuracy from the previous sampling of the data, or a total sampling size is larger than a predetermined sampling size threshold, output the sampled data and the trained ML model from a previous progressive sampling iteration (see col. 2, lines 25-32…if the value of the variable is less the threshold. This pair is called split. Once a leaf node is reached, the value assigned to this node is used as the output of prediction procedure.  Examiner interprets “the variable “as the sampling size; col. 6, lines 4-65… If the error is below some threshold, or doesn't change a lot compared with previous iteration, exit the algorithm, return the up-to-date cluster centers; col. 7, lines 49-60…co-training procedure may continue, until some convergence criteria is met). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, Kripalani, Muffat, Tung, Liu and Caraviello to add incremental sampling to the combination system of Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, Kripalani, Muffat, Tung, Liu and Caraviello’s system as taught by Wang above.  The modification would have been obvious because one of ordinary skill would be motivated to expanding models technique and/or the updating the initial model technique may be combined together to achieve improved performance, as suggested by Wang (lines 50-54).

Response to Applicant’s arguments
Applicant's arguments on file on 12/30/2020 with respect to claims 1-20 have been considered but are moot in view of new gorund(s) of rejection.

Rejections under 35 U.S.C. § 103
Claims 1, 9 and 16

Argument 1
None of Stojanovic, Muffat, Eaton, Kazama, Phillipps, and Conway, however, teaches or suggests ''for each cluster of the plurality of clusters: determining, by the processor, a percentage of the features of the data in the cluster; and performing, by the processor, a random sampling process to randomly sample representative points of features from the cluster, wherein a number of representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster" (emphasis added) as per independent claim 1 and similarly per independent claims 9 and 16.
Since Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, and Conway does not teach or suggest all the limitations of Applicant's independent claims 1, 9, and 16.
Applicant's independent claims 1, 9, and 16 are not obvious over Stojanovic in view of
Muffat, Eaton, Kazama, Phillipps, and Conway.
Examiner response:
Examiner respectfully disagrees. However, Stojanovic, EATON, Conway and Hall do teach all the limitations of claim 1, 9, and 16.  Arguments are moot in view of new gorund(s) of rejection (Datta et al. US 2014/0003708 A1, (new ground of rejection)). Accordingly, the 35 U.S.C. § 103 rejections for claims 1, 9 and 16 are respectfully maintained.

Argument 2
Claims 2 and 10
Claim 2 depends on independent claim 1. Claim 10 depends on independent claim 9. As asserted above, Stojanovic in view of Muff at, Eaton, Kazama, Phillipps, and Conway fails to teach or suggest all the claimed limitations of independent claims 1 and
9.
Hall is relied on for teaching incrementing or decrementing a counter of a number of clusters from a minimum number of clusters or the maximum number of clusters (Hall, paragraphs 0094-0095). Hall, however, does not teach or suggest ''for each cluster of the plurality of clusters: determining, by the processor, a percentage of the features of the data in the cluster; and performing, by the processor, a random sampling process to randomly sample representative points of features from the cluster, wherein a number of representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster" ( emphasis added) as per independent claim 1 and similarly per independent claim 9.

Examiner response:
Examiner respectfully disagrees.  Stojanovic, Conway, Datta, Hall and KAZAMA do teach, disclose or suggest all of the claimed limitations claims 2 and 10 as amended.  Arguments are moot in view of new ground(s) of rejection.  The 35 U.S.C. § 103 rejections for claims 2 and 10 are maintained.
However, Stojanovic, EATON, Conway and Hall do teach all the limitations of claim 1, 9, and 16.  Arguments are moot in view of new gorund(s) of rejection (Datta et al. US 2014/0003708 A1, (new ground of rejection)). Accordingly, the 35 U.S.C. § 103 rejections for claims 1, 9 and 16 are respectfully maintained.

Argument 3
Claims 3, 11 and 17
Figueroa, however, does not teach or suggest ''for each cluster of the plurality of clusters: determining, by the processor, a percentage of the features of the data in the cluster; and performing, by the processor, a random sampling process to randomly sample representative points of features from the cluster, wherein a number of representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster" ( emphasis added) as per independent claim 1 and similarly per independent claims 9 and 16. 

Kripalani is relied on for teaching metrics include access frequency and role based
access control. Kripalani, however, does not teach or suggest ''for each cluster of the
plurality of clusters: determining, by the processor, a percentage of the features of the
data in the cluster; and performing, by the processor, a random sampling process to
randomly sample representative points of features from the cluster, wherein a number of representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster" ( emphasis added) as per independent claim 1 and similarly per independent claims 9 and 16.

Since Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, Conway, Hall, Figueroa, and Kripalani does not teach or suggest all the limitations of Applicant's independent claims 1, 9, and 16, Applicant's independent claims 1, 9, and 16 are not obvious over Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, Conway, Hall, Figueroa, and Kripalani. Additionally, the claims that depend on independent claims 1 and 9, namely claim 2, and claim 10, respectively, are also patentable over Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, Conway, Hall, Figueroa, and Kripalani for at least the same reasons.
Accordingly, withdrawal of the 35 U.S.C. §103 rejection of claims 3, 11, and 17 is respectfully requested.

Examiner response:
Examiner respectfully disagrees.  Examiner respectfully disagrees.  Stojanovic, Conway, Datta, Hall, KAZAMA, Figueroa and Kripalani do teach, disclose or suggest all of the claimed limitations claims 3, 11, and 17 as amended.  Arguments are moot in view of new ground(s) of rejection.  The 35 U.S.C. § 103 rejections for claims 3, 11, and 17 are maintained.
However, Stojanovic, EATON, Conway and Hall do teach all the limitations of claim 1, 9, and 16.  Arguments are moot in view of new gorund(s) of rejection (Datta et al. US 2014/0003708 A1, (new ground of rejection)).  Accordingly, the 35 U.S.C. § 103 rejections for claims 1, 9 and 16 are respectfully maintained.

Argument 4
Claims 4, 5 and 12
Claims 4-5 depend on independent claim 1. Claim 12 depends on independent claim 9. As asserted above, Stojanovic in view of Muff at, Eaton, Kazama, Phillipps, Conway, Hall, Figueroa, and Kripalani fails to teach or suggest all the claimed limitations of independent claims 1 and 9.
Tung is relied on for teaching that a cloud computing opportunity score may indicate whether a cloud computing service exists capable of hosting the computing component, whereas the cloud computing readiness score may indicate whether the computing component is ready for a transition to cloud computing (Tung, paragraph 0080). Tung, however, does not teach or suggest ''for each cluster of the plurality of clusters: determining, by the processor, a percentage of the features of the data in the cluster; and performing, by the processor, a random sampling process to randomly sample representative points of features from the cluster, wherein a number of representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster" ( emphasis added) as per independent claim 1 and similarly per independent claim 9.
Since Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, Conway, Hall, Figueroa, Kripalani, and Tung does not teach or suggest all the limitations of Applicant's independent claims 1 and 9, Applicant's independent claims 1 and 9 are not obvious over Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, Conway, Hall, Figueroa,
Kripalani, and Tung. Additionally, the claims that depend on independent claims 1 and 9, namely claims 4-5, and claim 12, respectively, are also patentable over Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, Conway, Hall, Figueroa, Kripalani, and Tung for at least the same reasons.
Accordingly, withdrawal of the 35 U.S.C. §103 rejection of claims 4-5 and 12 is
respectfully requested.

Examiner response:
Examiner respectfully disagrees. Stojanovic, Conway, Datta, Hall, KAZAMA, Figueroa, Kripalani and Tung do teach, disclose or suggest all of the claimed limitations of claims 4, 5, and 12 as amended.  Arguments are moot in view of new ground(s) of rejection.  The 35 U.S.C. § 103 rejections for claims 4, 5, and 12 are maintained.
However, Stojanovic, Conway, Datta, and Hall teach all the limitations of claim 1, 9, and 16.  Arguments are moot in view of new gorund(s) of rejection (Datta et al. US 2014/0003708 A1, (new ground of rejection)).
Accordingly, the 35 U.S.C. § 103 rejections for claims 1, 9 and 16 are respectfully maintained.

Argument 5
Claims 6 and 13
Claim 6 depends on independent claim 1. Claim 13 depends on independent claim 9. As asserted above, Stojanovic in view of Muff at, Eaton, Kazama, Phillipps,
Conway, and Liu fails to teach or suggest all the claimed limitations of independent
claims 1 and 9.
Liu is relied on for teaching a random smaller sample provides an appropriate
sampling of the data and reduces processing times (Liu, paragraph 0092). Liu, however,
does not teach or suggest ''for each cluster of the plurality of clusters: determining, by the processor, a percentage of the features of the data in the cluster; and performing, by the processor, a random sampling process to randomly sample representative points of features from the cluster, wherein a number of representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster" ( emphasis added) as per independent claim 1 and similarly per independent claim 9.
Since Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, Conway, and Liu does not teach or suggest all the limitations of Applicant's independent claims 1 and 9.
Applicant's independent claims 1 and 9 are not obvious over Stojanovic in view of
Muffat, Eaton, Kazama, Phillipps, Conway, and Liu. Additionally, the claims that depend
on independent claims 1 and 9, namely claim 6, and claim 13, respectively, are also
patentable over Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, Conway, and
Liu for at least the same reasons.
Accordingly, withdrawal of the 35 U.S.C. §103 rejection of claims 6 and 13 is respectfully requested.

Examiner response:
Examiner respectfully disagrees. Stojanovic, Conway, Conway, Datta, Hall and Muffat and Liu do teach, disclose or suggest all of the claimed limitations of claims 6 and 13 as amended.   The 35 U.S.C. § 103 rejections for claims 6 and 13 are maintained.
However, Stojanovic, Conway, Datta, and Hall teach all the limitations of claim 1, 9, and 16.  Arguments are moot in view of new gorund(s) of rejection (Datta et al. US 2014/0003708 A1, (new ground of rejection)).
Accordingly, the 35 U.S.C. § 103 rejections for claims 1, 9 and 16 are respectfully maintained.

Argument 6
Claims 7 and 14
Claim 7 depends on independent claim 1. Claim 14 depends on independent
claim 9. As asserted above, Stojanovic in view of Eaton, Muff at, Kazama, Phillipps,
Conway, and Hall fails to teach or suggest all the claimed limitations of independent
claims 1 and 9.
Caraviello is relied on for teaching splitting data into k parts to include a sampling
percentage (Caraviello, paragraph 0235). Caraviello, however, does not teach or suggest ''for each cluster of the plurality of clusters: determining, by the processor, a percentage of the features of the data in the cluster; and performing, by the processor, a random sampling process to randomly sample representative points of features from the cluster, wherein a number of representative points of features randomly sampled.from the cluster is proportional to the percentage of the features of the data in the cluster" ( emphasis added) as per independent claim 1 and similarly per independent claim 9.
Perng is relied on for teaching class labels (Perng, paragraph 0039). Perng,
however, does not teach or suggest ''for each cluster of the plurality of clusters:
determining, by the processor, a percentage of the features of the data in the cluster; and performing, by the processor, a random sampling process to randomly sample
representative points of features from the cluster, wherein a number of representative
points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster" ( emphasis added) as per independent claim 1 and similarly per independent claim 9.

Examiner response:
Examiner respectfully disagrees. Stojanovic, Eaton, Conway, Datta, KAZAMA, Hall, Caraviello and Perng do teach, disclose or suggest all of the claimed limitations of claims 7 and 14 as amended.   The 35 U.S.C. § 103 rejections for claims 6 and 13 are maintained.
However, Stojanovic, Conway, Datta, and Hall teach all the limitations of claim 1, 9, and 16.  Arguments are moot in view of new gorund(s) of rejection (Datta et al. US 2014/0003708 A1, (new ground of rejection)).
Accordingly, the 35 U.S.C. § 103 rejections for claims 1, 9 and 16 are respectfully maintained.

Argument 7
Claims 8 and 15
Claim 8 depends on independent claim 1. Claim 15 depends on independent
claim 9. As asserted above, Stojanovic in view of Eaton, Muff at, Kazama, Phillipps, Conway, Hall, Caraviello, and Perng fails to teach or suggest all the claimed limitations
of independent claims 1 and 9.
Wang is relied on for allegedly teaching classifying samples accurately without
increasing memory usage (Wang, Col. 1, lines 26-67, col. 2, lines 5-32, col. 6, lines 4-65
and col. 7, lines 49-60). Wang, however, does not teach or suggest ''for each cluster of
the plurality of clusters: determining, by the processor, a percentage of the features of the data in the cluster; and performing, by the processor, a random sampling process to
randomly sample representative points of features from the cluster, wherein a number of representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster" ( emphasis added) as per independent claim 1 and similarly per independent claim 9.
Since Stojanovic in view of Eaton, Muffat, Kazama, Phillipps, Conway, Hall, Caraviello, Perng, and Wang does not teach or suggest all the limitations of Applicant's independent claims 1 and 9, Applicant's independent claims 1 and 9 are not obvious over Stojanovic in view of Eaton, Muffat, Kazama, Phillipps, Conway, Hall, Caraviello,
Perng, and Wang. Additionally, the claims that depend on independent claims 1 and 9,
namely claim 8, and claim 15, respectively, are also patentable over Stojanovic in view of Eaton, Muffat, Kazama, Phillipps, Conway, Hall, Caraviello, Perng, and Wang for at
least the same reasons.
Accordingly, withdrawal of the 35 U.S.C. §103 rejection of claims 8 and 15 is respectfully requested.

Examiner response:
Examiner respectfully disagrees. Stojanovic, Eaton, Conway, Datta, KAZAMA, Hall, Caraviello, Perng and Wang do teach, disclose or suggest all of the claimed limitations of claims 8 and 15 as amended.   The 35 U.S.C. § 103 rejections for claims 8 and 15 are maintained.
However, Stojanovic, Conway, Datta, and Hall teach all the limitations of claim 1, 9, and 16.  Arguments are moot in view of new gorund(s) of rejection (Datta et al. US 2014/0003708 A1, (new ground of rejection)).
Accordingly, the 35 U.S.C. § 103 rejections for claims 1, 9 and 16 are respectfully maintained.

Argument 8
Claim 18
Claim 18 depends on independent claim 16. As asserted above, Stojanovic in
view of Muffat, Eaton, Kazama, Phillipps, Conway, Hall, Figueroa, and Kripalani fails to
teach or suggest all the claimed limitations of independent claim 16.
Tung is relied on for teaching that a cloud computing opportunity score may
indicate whether a cloud computing service exists capable of hosting the computing
component, whereas the cloud computing readiness score may indicate whether the
computing component is ready for a transition to cloud computing (Tung, paragraph
0080). Tung, however, does not teach or suggest ''for each cluster of the plurality of
clusters: determine a percentage of the features of the data in the cluster; and randomly
sample representative points of features from the cluster, wherein a number of
representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster" ( emphasis added) as per independent claim 16.
Liu is relied on for teaching a random smaller sample provides an appropriate sampling of the data and reduces processing times (Liu, paragraph 0092). Liu, however, does not teach or suggest ''for each cluster of the plurality of clusters: determine a percentage of the features of the data in the cluster; and randomly sample representative points of features from the cluster, wherein a number of representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster" (emphasis added) as per independent claim 16.
Since Stojanovic in view of Eaton, Muffat, Kazama, Phillipps, Conway, Hall, Figueroa, Kripalani, Tung, and Liu does not teach or suggest all the limitations of Applicant's independent claim 16, Applicant's independent claim 16 is not obvious over
Stojanovic in view of Eaton, Muffat, Kazama, Phillipps, Conway, Hall, Figueroa,
Kripalani, Tung, and Liu. Additionally, the claims that depend on independent claim 16,
namely claim 18, are also patentable over Stojanovic in view of Eaton, Muffat, Kazama,
Phillipps, Conway, Hall, Figueroa, Kripalani, Tung, and Liu for at least the same reasons.
Accordingly, withdrawal of the 35 U.S.C. §103 rejection of claim 18 is respectfully requested.

Examiner response:
Examiner respectfully disagrees. Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, Kripalani, Muffat, Tung and Liu do teach, disclose or suggest all of the claimed limitations of claim 18 as amended.   The 35 U.S.C. § 103 rejection for claim 18 is maintained.
However, Stojanovic, Conway, Datta, and Hall teach all the limitations of claim 1, 9, and 16.  Arguments are moot in view of new gorund(s) of rejection (Datta et al. US 2014/0003708 A1, (new ground of rejection)).
Accordingly, the 35 U.S.C. § 103 rejections for claims 1, 9 and 16 are respectfully maintained.

Argument 9
Claim 19
Claim 19 depends on independent claim 16. As asserted above, Stojanovic in
view of Muffat, Eaton, Kazama, Phillipps, Conway, Hall, Figueroa, Kripalani, Tung, Liu,
Caraviello, and Perng fails to teach or suggest all the claimed limitations of independent
claim 16.
Caraviello is relied on for teaching splitting data into k parts to include a sampling
percentage (Caraviello, paragraph 0235). Caraviello, however, does not teach or suggest ''for each cluster of the plurality of clusters: determine a percentage of the features of the data in the cluster; and randomly sample representative points of features from the cluster, wherein a number of representative points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster" (emphasis added) as per independent claim 16.
Perng is relied on for teaching class labels (Perng, paragraph 0039). Perng, however, does not teach or suggest ''for each cluster of the plurality of clusters: 
determine a percentage of the features of the data in the cluster; and randomly sample
representative points of features from the cluster, wherein a number of representative
points of features randomly sampled from the cluster is proportional to the percentage of the features of the data in the cluster" ( emphasis added) as per independent claim 16.
Since Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, Conway, Hall,
Figueroa, Kripalani, Tung, Liu, Caraviello, and Perng does not teach or suggest all the
limitations of Applicant's independent claim 16, Applicant's independent claim 16 is not
obvious over Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, Conway, Hall,
Figueroa, Kripalani, Tung, Liu, Caraviello, and Perng. Additionally, the claims that
depend on independent claim 16, namely claim 19, are also patentable over Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, Conway, Hall, Figueroa, Kripalani, Tung, Liu, Caraviello, and Perng for at least the same reasons.
Accordingly, withdrawal of the 35 U.S.C. §103 rejection of claim 19 is respectfully requested.

Examiner response:
Examiner respectfully disagrees. Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, Kripalani, Muffat, Tung, Liu, Caraviello and Perng do teach, disclose or suggest all of the claimed limitations of claim 19 as amended.   The 35 U.S.C. § 103 rejections for claim 19 are maintained.
However, Stojanovic, Conway, Datta, and Hall teach all the limitations of claim 1, 9, and 16.  Arguments are moot in view of new gorund(s) of rejection (Datta et al. US 2014/0003708 A1, (new ground of rejection)).
Accordingly, the 35 U.S.C. § 103 rejections for claims 1, 9 and 16 are respectfully maintained.

Argument 10
Claim 20
Claim 20 depends on independent claim 16. As asserted above, Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, Conway, Hall, Figueroa, Kripalani, Tung, Liu, Caraviello, and Perng fails to teach or suggest all the claimed limitations of independent claim 16.
Since Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, Conway, Hall, Figueroa, Kripalani, Tung, Liu, Caraviello, Perng, and Wang does not teach or suggest all the limitations of Applicant's independent claim 16, Applicant's independent claim 16 is not obvious over Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, Conway, Hall,
Figueroa, Kripalani, Tung, Liu, Caraviello, Perng, and Wang. Additionally, the claims that depend on independent claim 16, namely claim 20, are also patentable over
Stojanovic in view of Muffat, Eaton, Kazama, Phillipps, Conway, Hall, Figueroa,
Kripalani, Tung, Liu, Caraviello, Perng, and Wang for at least the same reasons.
Accordingly, withdrawal of the 35 U.S.C. §103 rejection of claim 20 is respectfully requested.

Examiner response:
Examiner respectfully disagrees. Stojanovic, EATON, Conway, Datta, Hall, KAZAMA, Figueroa, Kripalani, Muffat, Tung, Liu, Caraviello, and Wang do teach, disclose or suggest all of the claimed limitations of claim 20 as amended.   The 35 U.S.C. § 103 rejection for claim 20 is maintained.
However, Stojanovic, Conway, Datta, and Hall teach all the limitations of claim 1, 9, and 16.  Arguments are moot in view of new gorund(s) of rejection (Datta et al. US 2014/0003708 A1, (new ground of rejection)).
Accordingly, the 35 U.S.C. § 103 rejections for claims 1, 9 and 16 are respectfully maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122